Affirmed as Reformed and Memorandum Opinion filed July 23, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00633-CR

                    CURTIS JAMES SIMOND, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1405231

                MEMORANDUM                     OPINION


      Appellant appeals his conviction for aggravated assault of a family member.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978). A copy of
counsel’s brief was delivered to appellant. Appellant was advised of the right to
examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60 days have
passed and no pro se response has been filed.

      The judgment does contain a clerical error. The record reflects appellant
entered a plea of “true” to the enhancement paragraph but the judgment incorrectly
states the plea was “N/A.” Accordingly, we reform the trial court’s judgment to
reflect appellant pled “true” to the first enhancement paragraph. See French v.
State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992) (stating appellate court has
authority to reform a judgment to “speak the truth”). In an appeal in which counsel
has filed an Anders brief, we are not required to abate the appeal for appointment
of new counsel if the judgment may be reformed. See Ferguson v. State, 435
S.W.3d 291, 295 (Tex. App.—Waco 2014, no pet.) (reforming judgment in Anders
appeal to correct age of child complainant); Bray v. State, 179 S.W.3d 725, 730
(Tex. App.—Fort Worth 2005, no pet.) (reforming judgment in Anders appeal to
delete improper condition of parole); see also Getts v. State, 155 S.W.3d 153, 155
(Tex. Crim. App. 2005) (affirming court of appeals’ judgment reforming the
judgment of conviction in Anders appeal).

      Having reformed the judgment, as noted above, and having carefully
reviewed the record and counsel’s brief, we agree the appeal is wholly frivolous
and without merit. Further, we find no reversible error in the record. We are not to
address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v.
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, we affirm the trial court’s judgment as reformed.



                                         2
                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3